                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           Civil Action No: 3:19-cv-00224-GCM

WILLIAM A. POLK,

                                Plaintiff,

v.
                                                            CONSENT PROTECTIVE ORDER
TERMINIX SERVICE, INC.,

                                Defendant.


        Pursuant to Rule26(c) of the Federal Rules of Civil Procedure, upon motion by the

parties, with the consent of the parties, and it appearing that the discovery process in this action

may involve the production of information that a party may contend is confidential and/or

proprietary and that good cause exists for the entry of an Order limiting the disclosure of such

information;

        IT IS THEREFORE ORDERED that:

        1.       "Confidential Information" as used herein means all personnel related records of

individuals who are not parties to this case, all proprietary, financial, business or other

commercially sensitive information, personal financial information or medical information of

Plaintiff, whether documentary or otherwise, designated as "confidential" and delivered,

produced or disclosed by any party in this action in response to an interrogatory, a request for

production of documents, a deposition question or otherwise, or delivered, produced or disclosed

by any third party in response to a subpoena, deposition question or otherwise. The designation

of documents or information as “Confidential Information” shall not be conclusive for purposes

of the substantive issues in this case.




PPAB 5136732v1
        2.       All documents produced or information provided or disclosed by any party or

third party in discovery in this action as identified in paragraph 1 shall be treated as confidential

and the use or disclosure of such documents or information shall be governed by the terms of this

Protective Order, provided that the party producing or otherwise disclosing such documents or

information designates such documents or information as “confidential,” ideally at the time of

production or disclosure, or as otherwise provided herein. Failure to initially designate a

document or information as “confidential” at initial production or disclosure does not waive or

otherwise prohibit a party from designating Confidential Information as such at a subsequent

time.

        3.       Confidential Information, including copies or summaries thereof, shall be used

only for the prosecution or defense of this action (including, but not limited to, any mediation,

arbitration, or other settlement process, as well as appeals of this action) and shall not be used or

employed for any other purpose whatsoever. Confidential Information shall not be disclosed or

made available to anyone except:

                 a.     the Court;

                 b.     the parties to this action and officers, directors or employees of the parties

                        who are actively participating in the prosecution or defense of this action;

                 c.     counsel for the parties to this action and employees of said counsel;

                 d.     experts or consultants specifically retained by the parties or their attorneys

                        to assist them in the preparation of this case or to serve as expert witnesses

                        at the trial of this action;

                 e.     third-party witnesses or potential witnesses whom counsel reasonably

                        deem necessary for the preparation and trial of this action;



                                                       2
PPAB 5136732v1
                 f.     court reporters engaged to record depositions, hearings or trials in this

                        action; and

                 g.     mediators assigned to this case or selected by agreement of the parties.

       4.        Disclosure of Confidential Information pursuant to this Order shall be handled as

follows:

                 a.     Any person described in subparagraphs 3(a), (b), (c), (f) and (g) of this

                        Order is bound by the provisions of this Order without the necessity of

                        executing a confidentiality agreement;

                 b.     Before Confidential Information is disclosed to any person set forth in

                        subparagraphs 3(d) and (e) of this Order, the party disclosing the

                        information shall inform the person to whom the disclosure is to be made

                        that Confidential Information shall be used for the purposes of the

                        prosecution or defense of this action only, and shall obtain from the person

                        to whom the disclosure is to be made a signed confidentiality agreement in

                        the form attached hereto as Exhibit A; and

                 c.     As long as Confidential Information is handled in accordance with this

                        Order, this Order shall not be construed as prohibiting or restricting the

                        use of Confidential Information during depositions, any hearing, the trial

                        of this matter, or any appellate proceeding. Similarly, no party shall be

                        deemed to have waived any objections as to the admissibility of any

                        Confidential Information into evidence in connection with any proceeding

                        in this action.




                                                  3
PPAB 5136732v1
       5.        A party seeking to file Confidential Information with the Court in prosecution or

defense of this action must seek the Court’s permission to make a sealed filing; documents,

things and/or information, including portions of any transcript, shall not be filed under seal

without a specific court order to do so. Pursuant to Stone v. Univ. of Md. Med. Sys. Corp., 855

F.2d 178, 180–81 (4th Cir. 1988), each time a party moves or seeks permission to make a sealed

filing, it shall accompany the motion to seal with a supporting memorandum of law specifying

(a) the exact documents, things, and/or information, or portions thereof, for which filing under

seal is requested; (b) how such request to seal overcomes the common law or the First

Amendment presumption to access, if applicable; (c) the specific qualities of the material at issue

which justify sealing such material, taking into account the balance of competing interests in

access; (d) the reasons why alternatives to sealing are inadequate; and, (e) whether there is

consent to the motion. In addition to the motion and supporting memorandum, the moving party

must set out such findings in a proposed order to seal. Any party seeking such an order shall

comply with Section G(7) of the Electronic Case Filing Administrative Policies and Procedure

Manual.

       6.        If a party or witness desires to designate any portion of a deposition as

Confidential Information, the designating party or witness shall have thirty (30) days after receipt

of the transcript to designate portions of the transcript as Confidential Information and inform

counsel of record in writing of such designation.

       7.        Nothing in this Order shall prevent the disclosure of Confidential Information

beyond the terms of this Order if the party that produced the information consents in advance in

writing.




                                                   4
PPAB 5136732v1
        8.       This order shall not limit or in any way restrict the right of any person or entity to

use, disseminate, dispose of, or otherwise benefit from documents or information obtained (i)

other than through discovery in this action, or (ii) from any person or entity with authority to

provide such documents or information independent of any confidentiality requirement imposed

by this Order.

        9.       If any party hereto disagrees with the designation of any discovery materials as

confidential, counsel shall attempt to resolve the disagreement on an informal basis. If it is

necessary to present the dispute to the Court for resolution, the material in question shall

continue to be treated as confidential under the terms of this Order unless and until the Court

issues a final ruling that the material is not of a confidential nature.

        10.      This Order is without prejudice to the right of any party or witness to seek

modification or amendment of the Order by motion to the Court, or to seek and obtain additional

protection with respect to Confidential Information as such party may consider appropriate.

        11.      This Order shall remain in effect for the period of this litigation and subsequent to

its termination so as to protect the confidentiality of the Confidential Information.

        12.      Ultimate disposition of materials and information protected by this Order is

subject to a final order of the Court upon completion of litigation. In the absence of a final order

of the Court addressing the disposition of Confidential Information, however, the parties agree to

assemble and return to counsel of record for the producing party all materials and documents

designated as confidential under this Order, and all copies and excerpts of such materials and

documents, not later than forty-five (45) days after the termination of this litigation.
                                                  Signed: October 15, 2019




                                                   5
PPAB 5136732v1
CONSENTED TO:

s/Jason S. Chestnut                               s/Stacy K. Wood
Jason S. Chestnut, N.C. Bar No. 52066             Stacy K. Wood, N.C. Bar No. 21768
Philip J. Gibbons, Jr., N.C. Bar No. 50276        Sarah J. Douglas, N.C. Bar No. 47839
Craig L. Leis, N.C. Bar No. 48582                 Parker Poe Adams & Bernstein LLP
GIBBONS LEIS, PLLC                                401 South Tryon Street, Suite 3000
14045 Ballantyne Corporate Place, Suite 325       Charlotte, North Carolina 28202
Charlotte, North Carolina 28277                   T: (704) 335-9844
T: (704) 612-0038                                 E-mail: stacywood@parkerpoe.com
Email: Jason@gibbonsleis.com                      Attorneys for Defendant
Attorneys for Plaintiff




                                              6
PPAB 5136732v1
EXHIBIT A

                               CONFIDENTIALITY AGREEMENT

        I have read and am familiar with the terms of the Protective Order governing the
disclosure of confidential information in the case of William A. Polk v. Terminix Service, Inc.,
and I agree to abide by all the terms of said Order and not to reveal or otherwise communicate any
of the information disclosed to me pursuant thereto to anyone except in accordance with the terms
of said Order. I agree not to make use of any information or material obtained pursuant to that
Order other than for purposes of this litigation.

        I also agree to return to counsel of record not later than thirty (30) days after the termination
of this litigation any and all documents in my possession containing information which is the
subject of said Order (whether such information is in the form of notes, memoranda, reports or
other written communications or documents prepared by any person at any time containing
information covered by the terms of said Order).



                                                Name:

                                                Date:




                                                   7
PPAB 5136732v1
